UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 or ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-10394 DATAI/O CORPORATION (Exact name of registrant as specified in its charter) Washington 91-0864123 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6464 185th Ave NE, Suite 101, Redmond, Washington, 98052 (Address of principal executive offices, including zip code) (425) 881-6444 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” ”accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes _ NoX Shares of Common Stock, no par value, outstanding as of August 1, 2014: 1 DATAI/O CORPORATION FORM 10-Q For the Quarter Ended June 30, 2014 INDEX Part I. Financial Information Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 Part II Other Information Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 21 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements DATAI/O CORPORATION CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (UNAUDITED) June 30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $8,220 $10,426 Trade accounts receivable, net of allowance for doubtful accounts of $107 and $87, respectively 5,171 1,980 Inventories 3,952 3,770 Other current assets 331 395 TOTAL CURRENT ASSETS 17,674 16,571 Property, plant and equipment – net 1,090 843 Other assets 88 88 TOTAL ASSETS $18,852 $17,502 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $1,315 $720 Accrued compensation 1,194 1,107 Deferred revenue 2,077 1,170 Other accrued liabilities 773 597 Accrued costs of business restructuring 273 723 Income taxes payable 27 10 TOTAL CURRENT LIABILITIES 5,659 4,327 Long-term other payables 236 313 COMMITMENTS - - STOCKHOLDERS’ EQUITY Preferred stock - Authorized, 5,000,000 shares, including 200,000 shares of Series A Junior Participating Issued and outstanding, none - - Common stock, at stated value - Authorized, 30,000,000 shares Issued and outstanding, 7,843,526 shares as of June 30, 2014 and 7,786,053 shares as of December 31, 2013 18,530 18,343 Accumulated earnings (deficit) (6,938) (7,042) Accumulated other comprehensive income 1,365 1,561 TOTAL STOCKHOLDERS’ EQUITY 12,957 12,862 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $18,852 $17,502 See notes to consolidated financial statements 3 DATA I/O CORPORATION CONSOLIDATED STATEMENTS OF OPERATION (in thousands, except per share amounts) (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Net Sales $5,599 $5,271 $10,418 $10,029 Cost of goods sold 2,577 2,332 4,901 4,549 Gross margin 3,022 2,939 5,517 5,480 Operating expenses: Research and development 1,173 1,117 2,323 2,321 Selling, general and administrative 1,456 1,785 3,144 3,592 Provision for business restructuring - 642 13 642 Total operating expenses 2,629 3,544 5,480 6,555 Operating income (loss) 393 (605) 37 (1,075) Non-operating income (expense): Interest income 53 56 72 74 Foreign currency transaction gain (loss) 8 (55) 27 (57) Total non-operating income (expense) 61 1 99 17 Income (loss) before income taxes 454 (604) 136 (1,058) Income tax (expense) benefit (7) (20) (32) (25) Net income (loss) $447 ($624) $104 ($1,083) Basic earnings (loss) per share $0.06 ($0.08) $0.01 ($0.14) Diluted earnings (loss) per share $0.06 ($0.08) $0.01 ($0.14) Weighted-average basic shares 7,814 7,762 7,801 7,756 Weighted-average diluted shares 7,899 7,762 7,892 7,756 See notes to consolidated financial statements 4 DATAI/O CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Net Income (loss) $447 ($624) $104 ($1,083) Other comprehensive income: Foreign currency translation gain (loss) 24 71 (196) (8) Comprehensive income (loss) $471 ($553) ($92) ($1,091) See notes to consolidated financial statements 5 DATA I/O CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands, except share amounts) (UNAUDITED) For the Six Months Ended
